DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is claims the benefit of U.S. Provisional App. No. 62/697,154, filed 07/12/2018. The preliminary amendment filed on 09/26/2019 is entered and acknowledged by the Examiner. 
3.	Claims 1-30 are pending. Claims 1-30 are under examination on the merits.  Claims 31-32 are cancelled. 

Information Disclosure Statement
4.	The information disclosure statement submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings

5.	The drawings are received on 07/12/2019. These drawing are acceptable.

Claim Objections
6.	Claims 1, 3, 8, 15-21 are objected to because of the following informalities: 
In claim 1, it is suggested that “and a third thermochromic pigment", line 3 be deleted and "and/or a third thermochromic pigment" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 3, it is suggested that “claim 2 wherein", line 1, be deleted and "claim 2, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 8, it is suggested that “versus", line 2, be deleted and "based on" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
suggested that “versus", line 3, be deleted and "based on" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 16, it is suggested that “2,2,-two(4-hydroxy-phenyl)", line 3, be deleted and "2,2,-bis(4-hydroxy-phenyl)", " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 17, it is suggested that “versus", line 2, be deleted and "based on" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 18, it is suggested that “versus", line 3, be deleted and "based on" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 19, it is suggested that “versus", line 3, be deleted and "based on" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 20, it is suggested that “the composition comprises", line 2, be deleted and “the composition further comprises" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 21, it is suggested that “2,2,-two(4-hydroxy-phenyl)", line 2, be deleted and "2,2,-bis(4-hydroxy-phenyl)", " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
In claim 23, it is suggested that “and/or combination thereof", line 3, be deleted and "or combination thereof", " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1, 9-11, 15, 17-19, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”)
	
Regarding claim 1: Lee discloses a nail polish with a crack and color changing effect (Page 2, [0036]), configured for applying on a nail which is already applied with a nail base oil thereon, the nail polish comprising: a polymer, accounting for 10%-30% of the total weight and containing a nitrocellulose and a resin, a solvent, accounting for 44%-64% of the total weight, a plasticizer, accounting for 3%-8% of the total weight; a pigment, accounting for 10%-20% of the total weight, a silica, accounting for 8% of the total weight; and a thermochromic powder, accounting for 5% of the total weight, wherein after the nail polish is applied on the nail base oil applied on the nail, the silica contacts the nail base oil, and the nail base oil generates a fast-dry and atomization phenomenon, and the original position of the silica becomes a blank area which forms cracks (Page 2, [0037], Page 2, Claim 1). The preparation of the nail polish capable of generating cracks is carried out at the room temperature (25°C , where the preparation temperature ranges from 0°C to 50 °C), and the color changing process may be reversible and irreversible, and the color changes one time at a specific temperature or the color changes plural times at different specific temperatures, thus forming different variations without replacing the nail polish (Page 2, [0045]-[0046]). 

	Regarding claims 9-10,15: Lee discloses the polymeric composition (Page 2, [0036]), wherein the polymerized component comprises an organic polymer such nitrocellulose (methyl cellulose derivative) (Page 2, [0037], Page 2, Claim 1), wherein the nitrocellulose is in a range of 8-10 wt% based the total weight of the composition (Page 2, [0037], Page 2, Claim 3).
Regarding claim 11: Lee discloses the polymeric composition (Page 2, [0036]),
further comprising water (isopropyl alcohol) (Page 2, [0037], Page 2, Claim 1).

	Regarding claims 17-19: Lee discloses the polymeric composition (Page 2, [0036]), various the first, the second, third and fourth thermochromic pigment (Page 2, [0083]; Page 2, [0045]) in an amount of 1.25 wt.% (4x1.25=5.0 wt%) based on the total weight of the composition (Page 2, [0037], Page 2, Claim 1).

	Regarding claims 22-23: Lee discloses the polymeric composition (Page 2, [0036]), 
wherein the polymeric composition further comprises an additive, wherein the additive comprises silica, a dye (Page 2, [0037], Page 2, Claim 1).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 16, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of  Zhu et al. (Fabrication and characterization of reversible thermochromic wood veneers, Scientific Reports,:7, 16933, 2017, 1-10, hereinafter “Zhu”).

Regarding claims 16,24-30 : The disclosure of Lee  is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee teaches the themochromic powder may 
However, Zhu teaches a composition that has a first color at a first temperature (Page 2, Results and Discussion, 1-7), comprising: a first, a second, and/or a third thermochromic pigment, wherein the first thermochromic pigment, second thermochromic pigment and/or third thermochromic pigment cause the polymeric composition to have a second color at a second temperature, a third color and a third temperature, and/or a fourth color at a fourth temperature (Page 3, Fig 1; Page 4, Fig 2, Table 5), wherein the first thermochromic pigment, second thermochromic pigment, and/or third thermochromic pigment comprise 2,2-bis(4-hydroxy-phenyl) (Page 2, Table 1), wherein the first, the second, and/or the third thermochromic pigment are leuco dyes (Page 4, Fig 2)., wherein the color of the composition 

    PNG
    media_image1.png
    159
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    265
    media_image2.png
    Greyscale

. 

11.	Claims 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yao-Chung  Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of Linda J. Smith (US Pub. No. 2015/0166809 A1, hereinafter “Smith”).
Regarding claims 2-3,7: The disclosure of Lee is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee does not expressly teach the polymerized component comprises silicone oil, wherein the silicone oil comprises a siloxane, wherein the polymeric composition is a silicone oil-based putty composition.
	However, Smith teaches a putty paint compound having a putty-like consistency that provides a delivery system for dye and/or pigment. In embodiments, a dye and/or pigment is dispersed into an elastic, pliable compound that maintains a putty-like form (Page 1, [0009, wherein the dye, pigment, and/or ink is dispersed into a silicone solubilizer oil such as Fivsolv TPP (Page 2, [0017]) with benefit of providing the putty paint compound includes a dye and/or pigment formulation configured to mark on a substrate having an activator, without marking on an unintended surface, such as on a user manipulating the putty paint compound. In other words, the dye/pigment formulation does not leave color on a user's hands while marking on the intended surfaces (Page 2, [0017]). 
In an analogous art of a polymeric composition comprising thermochromic pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by Lee, so as to include the polymerized component comprises silicone oil, wherein the silicone oil comprises a siloxane, wherein the polymeric composition is a silicone oil-based putty composition as taught by Smith, and would have been motivated to do so with reasonable expectation that this would result in providing the putty paint compound includes a dye and/or pigment formulation configured to mark on a substrate having an activator, without marking on an unintended surface, such as on a user manipulating the putty paint compound. In other words, the dye/pigment formulation does not leave color on a user's hands while marking on the intended surfaces as suggested by Smith (Page 2, [0017]). 

s 2-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of Hiroshi Onishi (US Pat. No. 5,389,960, hereinafter “Onishi”).

	Regarding claims 2-5,8: The disclosure of Lee is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee does not expressly teach the polymerized component comprises silicone oil,  wherein the silicone oil comprises a siloxane or the silicone oil is polydimethylsiloxane or the silicone oil comprises dimethylsiloxane, wherein the composition comprises silicone oil in a range of 50 wt.% to 95 wt.% versus the total weight of the composition.
	However, Onishi teaches a fluid ink including dye is supplied to the surface of a recording medium having a dyed layer which can be dyed with a dye (Col. 1, lines 10-13), wherein the fluid ink comprises silicone oil (Col. 8, lines 15-15-19),  wherein the silicone oil comprises a siloxane (Col. 6, lines 12-18) or the silicone oil is polydimethylsiloxane (Col. 6, lines 33-48) or the silicone oil comprises dimethylsiloxane (Col. 27, lines 20-32), wherein the composition comprises silicone oil in a range of 50 wt.% to 95 wt.% versus the total weight of the composition (Col. 27, lines 20-32, Example 11) with benefit of providing to improve the dispersion or solubility of the dye. In this case, a mixed solvent including mainly a main solvent having a low solubility is used to control the solubility of the dyed layer to become (Col. 5, lines 19-26), wherein the solvent have a low solubility of lipophilic material, low toxicity among such solvents and are easily handled (Col. 6, lines 12-18). If the solvent of the ink includes silicone oil preferably, the smoothness at the contact between the thermal head and the dyed layer can be improved allowing easier movement of the recording medium against the thermal head (Col. 6, lines 44-48).
In an analogous art of a polymeric composition comprising thermochromic pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have .

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of Bielek et al. (US Pub. No. 2006/02412225 A1, hereinafter “Bielek”).

	Regarding claim 6: The disclosure of Lee is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee does not expressly teach the polymeric composition comprises boric acid.
However, Bielek teaches a thermochromic composition comprises, a binder polymer, a thermochromic dye and a stabilizer such as boric acid (Page 2, [0027]; Page 2, [0030]). The composition is responsive to exposure to a laser beam by undergoing an irreversible color change (Page 1, [0008]-[0009]) with benefit of providing the use of a stabilizer in the form of a radical trap, preferably a radical trap that is also a Lewis Acid, has been found to be critical for 
In an analogous art of a polymeric composition comprising thermochromic pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by Lee, so as to include the polymeric composition comprises boric acid as taught by Bielek, and would have been motivated to do so with reasonable expectation that this would result in providing the use of a stabilizer in the form of a radical trap, preferably a radical trap that is also a Lewis Acid, has been found to be critical for marking thermochromic compositions with a laser. Lewis acids may be selected from the group consisting of boric acid oxalic acid, salicylic acid and di or tri-proto-phosphates. Other useful radical traps include mono-proto-phosphates, hindered amines, and organo-metallics such as tetra-alkyl tin compounds as suggested by Bielek (Page 1, [0012].

14.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of  David A. Katz (Guar Gum Slime, 2005, 1-3, hereinafter “Katz”).

	Regarding claims 9-14: The disclosure of Lee is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee teaches he polymeric composition (Page 2, [0036]), wherein the polymerized component comprises an organic polymer such nitrocellulose (methyl cellulose derivative) (Page 2, [0037], Page 2, Claim 1), wherein the nitrocellulose is in a range of 8-10 wt% based the total weight of the composition (Page 2, [0037], Page 2, Claim 3), and the polymeric composition (Page 2, [0036]), further comprising water (isopropyl alcohol) (Page 2, [0037], Page 2, Claim 1). Lee does not expressly teach the polymeric composition, 
	However, Katz teaches a reversible cross-linking gel made from Guar gum, a vegetable gum used as a protective colloid, stabilizer, and thickening agent for foods, cosmetics, and lotions. The crosslinking is accomplished by the addition of sodium borate, Na2B4O7.10H2O, commonly called borax (Page 1, 1st para, lines 1-6) with benefit of providing the polymeric composition  which is a water-based slime composition which is a non-Newtonian fluid that is dilatant, that is, under stress it tends to dilate or expand rather than be compressed (Page 1, 1st para, lines 6-7).
In an analogous art of a polymeric composition comprising thermochromic pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by Lee, so as to include an initiator, wherein the initiator is sodium borate and/or sodium tetraborate, and the polymeric composition is a water-based slime composition as taught by Katz, and would have been motivated to do so with reasonable expectation that this would result in providing 
the polymeric composition  which is a water-based slime composition which is a non-Newtonian fluid that is dilatant, that is, under stress it tends to dilate or expand rather than be compressed as suggested by Katz (Page 1, 1st para, lines 6-7).

15.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yao-Chung Lee (US  Pub. No. 2012/0308497 A1, hereinafter “Lee”) as applied to claim 1 above, and further in view of  Kenneth E. Crockett, Jr. (US Pub. No. 2013/0263352 A1, hereinafter “Crockett”).

	Regarding claims 20-21: The disclosure of Lee is adequately set forth in paragraph 9 above and is incorporated herein by reference. Lee does not expressly teach the composition 
	However, Crockett teaches apparel for monitoring optimal body shell temperature in a wearer of the apparel (Page 1, [0006]), wherein the apparel comprises a moisture-wicking fabric, which may comprise cotton, nylon, polyester, or blends thereof. The apparel comprises a plurality of thermochromic dyes. The apparel may comprise a first thermochromic dye that changes color at about 32 °C, a second thermochromic dye that changes color at about 34 °C, and a third thermochromic dye that changes color at about 36 °C.  The apparel may comprise a first thermochromic dye that changes color at about 33 °C, a second thermochromic dye that changes color at about 35 °C,  and a third thermochromic dye that changes color at about 37 °C Optionally, the apparel may comprise a logo or a design comprising a thermochromic ink that changes color at about 33 °C , at about 34 °C, or at about 35 °C. Optionally, the apparel may comprise a fourth thermochromic dye that changes color at about 37 °C , or that changes color at about 38 °C , or that changes color at about 39 °C, or that changes color at about 40 °C. Crockett teaches the apparel preferably comprises a plurality of thermochromic dyes. The thermochromic dyes may be impregnated or infused within the fibers of the material used to fabricate the apparel, or the dyes may be coated onto the surface of the fibers. The fibers of the apparel may be colored with the thermochromic dyes alone, or may be colored with a combination of thermochromic dyes and regular, non-thermochromic dyes (i.e., latent dye). In cases where thermochromic dyes and regular dyes are both used, each dye type may independently be impregnated or infused within the fibers of the material used to fabricate the apparel, coated onto the surface of the fibers, or both. For example, in some aspects, the fibers are impregnated with regular, non-thermochromic dyes and are coated with the thermochromic dyes. In some aspects, the fibers are coated with both non-thermochromic and thermochromic dyes (Page 2, [0021]; Page 6, [0047]-[0048]) with benefit of proving apparel for monitoring optimal body shell temperature during physical activity. The apparel uses thermochromic dyes 
In an analogous art of a polymeric composition comprising thermochromic pigments, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by Lee, so as to include  the composition comprises a fourth thermochromic pigment, wherein the fourth thermochromic pigment comprises latent dye as taught by Crockett, and would have been motivated to do so with reasonable expectation that this would result in providing apparel for monitoring optimal body shell temperature during physical activity. The apparel uses thermochromic dyes and thermochromic inks to indicate changes in body shell temperature as physical activity commences and progresses. The thermochromic dyes and inks reveal when the body shell temperature has reached a temperature indicating optimal muscle performance, and inform the wearer of the apparel whether to increase or decrease the intensity of the physical activity to establish or maintain the optimal body shell temperature as suggested by Crockett (Page 1, [0006]). 

Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/01/2021